J-S43013-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

ROBERT FRANCI SEIGEL

                            Appellant                 No. 1845 MDA 2015


            Appeal from the Judgment of Sentence October 7, 2015
              In the Court of Common Pleas of Schuylkill County
             Criminal Division at No(s): CP-54-CR-0000201-2015


BEFORE: GANTMAN, P.J., PANELLA, J., and JENKINS, J.

MEMORANDUM BY GANTMAN, P.J.:                             FILED MAY 20, 2016

        Appellant, Robert Franci Seigel, appeals from the judgment of

sentence entered in the Schuylkill County Court of Common Pleas, following

his jury trial conviction for flight to avoid apprehension, trial or punishment.1

We affirm.

        The relevant facts and procedural history of this case are as follows.

On or around May 16, 2014, Appellant completed paperwork evidencing his

intent to plead guilty to two charges of driving under the influence of alcohol

or a controlled substance (“DUI”) at docket CP-54-CR-0001107-2013 and

docket CP-54-CR-000169-2013. On May 30, 2014, the court held a hearing

in the DUI cases to determine if Appellant had completed a Court Reporting
____________________________________________


1
    18 Pa.C.S.A. § 5126(a).
J-S43013-16


Network (“CRN”) evaluation before accepting Appellant’s guilty plea.                The

court determined Appellant had not completed a CRN evaluation and issued

the following order:

          [Appellant] having submitted a petition to enter a plea of
          guilty on a DUI offense but having failed to obtain a CRN
          evaluation, it is hereby ordered that [Appellant]
          immediately schedule an appointment for the CRN
          evaluation and provide written proof thereof to the criminal
          court administrator no later than two weeks from the date
          of this Order. If [Appellant] fails to do so or fails to keep
          his…scheduled appointment, bail will be revoked, a bench
          warrant will issue, and [Appellant] will remain incarcerated
          until such time a CRN is completed.

(N.T. Trial, 8/31/15, at 54-55).2 On November 17, 2014, the court held a

status hearing, which Appellant failed to attend.            Appellant had not yet

completed a CRN evaluation at the time of the status hearing. As a result,

the Commonwealth asked the court to issue a bench warrant for Appellant’s

arrest   and    revoke    bail.     The    court   signed   an   order   granting   the

Commonwealth’s request on November 21, 2014, stating:

          Upon motion of the District Attorney’s Office, it is hereby
          ordered that a bench warrant be issued and executed
          forthwith to take [Appellant] into custody.

          It is further ordered that the bond posted in this case be
          declared forfeited without prejudice to the right of the

____________________________________________


2
    The Commonwealth introduced the May 30, 2014 order as
Commonwealth’s Exhibit 2 at trial. This exhibit is not included in the
certified record. Nevertheless, Commonwealth witness Debra Holley, a
deputy clerk for the Clerk of Courts, read the content of this order into the
record during her testimony.



                                           -2-
J-S43013-16


           surety or [Appellant] to petition to have the forfeiture set
           aside.

           The Clerk of Courts is directed to give written notice of the
           forfeiture to the surety, or if there is no surety to
           [Appellant] personally, or by certified mail at the last
           known address.

(Id. at 56).3 The November 21, 2014 order was filed in the Clerk of Courts

on December 3, 2014.

        At approximately 8:30 p.m. on November 21, 2014, Officer Travis

Bowman was on duty when he received a radio dispatch that Appellant was

located at the One Stop Shop convenience store and that there was an

active warrant concerning Appellant.           Officer Bowman called the Schuylkill

County Communications Center and verified there was an active warrant for

Appellant.4 Officer Bowman proceeded to the area and observed Appellant

standing outside.      Appellant noticed the police vehicle and looked down,

appearing to hide his face.         Officer Bowman pulled over his vehicle and

exited the car, when Appellant began quickly walking and then running

away. Officer Bowman engaged in a brief chase of Appellant and ultimately

apprehended him. The officer took Appellant into custody and transported

him to the police station.            The Commonwealth subsequently charged

____________________________________________


3
  The Commonwealth introduced this order as Commonwealth’s Exhibit 3.
This exhibit is also missing from the certified record. Nevertheless, Ms.
Holley read the content of this order into the record during her testimony.
4
    The officer was uncertain of the basis for the warrant.



                                           -3-
J-S43013-16


Appellant with, inter alia, flight to avoid apprehension, trial or punishment.

      Appellant proceeded to a jury trial on August 31, 2015. At trial, the

Commonwealth called four witnesses: Debra Holley, Kyla Snyder, Officer

Bowman, and Officer David Stamets. Ms. Holley testified, inter alia, she is a

deputy clerk for the Clerk of Courts. Ms. Holley discussed several relevant

filings in the Clerk of Courts including, Appellant’s paperwork agreeing to

plead guilty to two DUI charges, the court’s May 30, 2014 order directing

Appellant to complete a CRN evaluation, and the November 21, 2014 order

directing a bench warrant to be issued. Ms. Snyder testified, inter alia, she

is the DUI administrator for the District Attorney’s Office.        Ms. Snyder

discussed the requirements of a CRN evaluation prior to disposition of a

guilty plea for DUI, the purpose of holding a status hearing on November 17,

2014 to determine why Appellant had not completed a CRN evaluation and

when the evaluation would be completed, and the November 21, 2014 order

directing a warrant to be issued. Ms. Snyder also confirmed the DUI charges

at issue were misdemeanor offenses.       Officer Bowman testified, inter alia,

regarding the radio dispatch he received on November 21, 2014 concerning

Appellant, the officer’s verification of an active warrant for Appellant, and

the officer’s interaction with and apprehension of Appellant that evening.

Officer Stamets testified, inter alia, about the radio dispatch concerning

Appellant, verification of an active warrant for Appellant, and the officer’s

interaction with Appellant at the police station following apprehension.         At


                                     -4-
J-S43013-16


the conclusion of the Commonwealth’s case-in-chief, Appellant moved for

judgment of acquittal on the flight charge, which the court denied. Appellant

exercised his right not to present any evidence/testimony.

       The jury convicted Appellant of flight to avoid apprehension, trial or

punishment.       On October 7, 2015, with the benefit of a pre-sentence

investigation report, the court sentenced Appellant to time-served to twelve

(12) months’ county imprisonment. Appellant timely filed a notice of appeal

on October 22, 2015. On November 4, 2015, the court ordered Appellant to

file a concise statement of errors complained of on appeal pursuant to

Pa.R.A.P. 1925(b); Appellant timely complied.5

       Appellant raises one issue for our review:

          DID THE COMMONWEALTH FAIL TO PRESENT EVIDENCE
          THAT A MISDEMEANOR WARRANT OR NON-SUMMARY
          OFFENSE WARRANT EXISTED AT THE TIME OF
          [APPELLANT’S] ARREST AND IF IT EXISTED THAT
          [APPELLANT] WAS AWARE OF THE WARRANT AND
          CONCEALED HIMSELF OR TOOK FLIGHT IN ORDER TO
          AVOID APPREHENSION?

____________________________________________


5
  On November 13, 2015, this Court issued a per curiam order directing
Appellant to show cause why the appeal should not be quashed where the
October 7, 2015 judgment of sentence did not appear on the trial court
docket. This Court issued a second rule to show cause on December 4,
2015, after Appellant failed to respond. On December 11, 2015, Appellant
explained the Clerk of Courts had inadvertently omitted the judgment of
sentence from the docket. Appellant submitted an updated docket reflecting
the sentence imposed on October 7, 2015. On December 17, 2015, this
Court discharged the show-cause orders and referred the issue to the merits
panel. Our review of the certified docket confirms entry of the judgment of
sentence. Thus, there are no jurisdictional impediments to our review.



                                           -5-
J-S43013-16


(Appellant’s Brief at 4).

      When examining a challenge to the sufficiency of evidence:

         The standard we apply in reviewing the sufficiency of the
         evidence is whether viewing all the evidence admitted at
         trial in the light most favorable to the verdict winner, there
         is sufficient evidence to enable the fact-finder to find every
         element of the crime beyond a reasonable doubt. In
         applying the above test, we may not weigh the evidence
         and substitute our judgment for the fact-finder.            In
         addition, we note that the facts and circumstances
         established by the Commonwealth need not preclude every
         possibility of innocence.        Any doubts regarding a
         defendant’s guilt may be resolved by the fact-finder unless
         the evidence is so weak and inconclusive that as a matter
         of law no probability of fact may be drawn from the
         combined circumstances. The Commonwealth may sustain
         its burden of proving every element of the crime beyond a
         reasonable doubt by means of wholly circumstantial
         evidence. Moreover, in applying the above test, the entire
         record must be evaluated and all evidence actually
         received must be considered. Finally, the trier of fact
         while passing upon the credibility of witnesses and the
         weight of the evidence produced, is free to believe all, part
         or none of the evidence.

Commonwealth v. Hansley, 24 A.3d 410, 416 (Pa.Super. 2011), appeal

denied, 613 Pa. 642, 32 A.3d 1275 (2011) (quoting Commonwealth v.

Jones, 874 A.2d 108, 120-21 (Pa.Super. 2005)).

      Appellant argues he was visible on the streets of the Shenandoah

Borough from the time he submitted the guilty plea paperwork until his

apprehension.    Appellant asserts he did not leave his hometown, and the

Commonwealth failed to show Appellant concealed himself from law

enforcement.       At   most,   Appellant    contends,   the    Commonwealth

demonstrated he walked away from police on November 21, 2014.

                                     -6-
J-S43013-16


Appellant claims the Commonwealth presented no evidence that Appellant

had notice of the court’s November 17, 2014 status hearing.          Appellant

contends the “active warrant” the officers verified prior to Appellant’s arrest

was not the November 21, 2014 order concerning his DUI cases (which was

not filed with the Clerk of Courts until December 3, 2014), but was merely

an unrelated “borough” warrant.     Appellant concludes the Commonwealth

presented insufficient evidence to sustain his conviction, and this Court must

vacate the judgment of sentence. We disagree.

      The Crimes Code defines the offense of flight to avoid apprehension,

trial or punishment, as follows:

         § 5126.   Flight to avoid apprehension, trial or
         punishment

            (a) Offense defined.—A person who willfully
         conceals himself or moves or travels within or outside this
         Commonwealth with the intent to avoid apprehension, trial
         or punishment commits a felony of the third degree when
         the crime which he has been charged with or has been
         convicted of is a felony and commits a misdemeanor of the
         second degree when the crime which he has been charged
         with or has been convicted of is a misdemeanor.

            (b) Exception.—Subsection (a) shall not apply to a
         person set at liberty by court order who fails to appear at
         the time or place specified in the order.

18 Pa.C.S.A. § 5126. This Court has stated:

         [T]he plain language of the statute requires that the
         defendant intend to avoid apprehension, trial or
         punishment.      …    [N]othing in the statutory language
         requires that police have knowledge of the underlying
         charge or conviction. It is sufficient for the defendant to
         intentionally elude law enforcement to avoid apprehension,

                                     -7-
J-S43013-16


           trial or punishment on a charge or conviction.

Commonwealth v. Steffy, 36 A.3d 1109, 1111-12 (Pa.Super. 2012).

       Instantly, the trial court addressed Appellant’s sufficiency challenge as

follows:

           Here, [defense] counsel argued to the jury…that Appellant
           was unaware that a bench warrant was issued in the
           morning of November 21, 2014. Appellant, therefore,
           could not be aware of the warrant because it was issued in
           the morning and he was arrested at night that same day,
           November 21, 2014. The Commonwealth established that
           [the court’s] May 30, 2014 Order directing Appellant to
           complete the CRN evaluation within two weeks or be
           subject   to    [a]  bench    warrant    and    subsequent
           imprisonment for failure to do so until the CRN evaluation
           was complete[,] was sufficient notice to Appellant that the
           police were interested in apprehending Appellant. Thus[,]
           Appellant’s flight from the police in order to avoid
           imprisonment was caused by Appellant’s being advised of
           his [consequences for] failure to comply with [the court’s]
           May 30, 2014 Order which was issued nearly six months
           earlier.

(Trial Court Opinion, filed December 22, 2015, at 6). The record supports

the court’s analysis.    Appellant submitted guilty plea paperwork for two

counts of DUI on or around May 16, 2014. Because Appellant had not yet

completed a CRN evaluation, the court deferred disposition of the DUI cases

and, on May 30, 2014, directed Appellant to complete a CRN evaluation

within two weeks or face revocation of bail, issuance of a bench warrant, and

incarceration until completion of the evaluation. (See N.T., 8/31/15, at 54-

55.)   When Appellant failed to comply with the court’s directive, the court

held a status conference on November 17, 2014, which Appellant failed to


                                      -8-
J-S43013-16


attend. Because Appellant had still failed to complete the CRN evaluation,

the Commonwealth asked the court to issue a bench warrant for Appellant’s

arrest, which the court signed on November 21, 2014. This order was filed

in the Clerk of Courts on December 3, 2014.

      While   Appellant   complains   the   Commonwealth    failed   to   prove

Appellant knew about the November 17, 2014 status hearing and/or the

court’s November 21, 2014 order directing a bench warrant to be issued, the

law does not require an active bench warrant or a defendant’s knowledge of

any such bench warrant to sustain a conviction under Section 5126. See 18

Pa.C.S.A. § 5126(a).      Likewise, Officer Bowman’s and Officer Stamet’s

knowledge (or lack thereof) of the basis for any such warrant is irrelevant to

Appellant’s guilt. See id.; Steffy, supra. Rather, the record makes clear:

(1) Appellant faced DUI charges at two docket numbers; (2) Appellant

completed paperwork to plead guilty to two DUI charges, on or around May

16, 2014; (3) the court ordered Appellant on May 30, 2014, to obtain a CRN

evaluation within two weeks or face revocation of bail, issuance of a bench

warrant, and incarceration until completion of the evaluation; (4) Appellant

did not comply with the court’s May 30, 2014 order; and (5) Appellant

concealed himself and/or fled from Officer Bowman on November 21, 2014.

This evidence was sufficient for the jury to decide Appellant concealed

himself and/or fled from Officer Bowman with the intent to avoid

apprehension, trial or punishment, in connection with his underlying DUI


                                      -9-
J-S43013-16


charges.   See Hansley, supra.        Thus, the Commonwealth presented

sufficient evidence to sustain Appellant’s conviction for flight to avoid

apprehension, trial or punishment.     See id.; 18 Pa.C.S.A. § 5126(a).

Accordingly, we affirm the judgment of sentence.

     Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/20/2016




                                  - 10 -